 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

CORDELIA FUNCHESS                                            PLAINTIFF

VS.                   CIVIL ACTION NO.: 3:20-cv-00502-HTW-LRA

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
TOMMY TAYLOR INTERIM COMMISSIONER,
JOHNNIE MCGEE AND JOHN DOES 1-10                             DEFENDANTS



  PLAINTIFF’S MEMORANDUM OF AUTHORITIES IN SUPPORT OF HER
 REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S
         MOTION FOR LEAVE TO FILE AMENDED COMPLAINT


       COMES NOW, Plaintiff, by and through undersigned counsel

and submits Plaintiff’s Memorandum of Authorities in Support

of    her    Reply    to   Defendants’    Response   in   Opposition     to

Plaintiff’s Motion for Leave to File Amended Complaint, and

in support thereof would show the following, to-wit:

                                 Background

  In 2014, Plaintiff Funchess was put on probation for the

crime of uttering forgery in Madison County Mississippi.

Eventually, her probation officer became to be Defendant

Johnnie McGee.        In 2017, during a visit with Defendant McGee,

he    made    unsolicited       sexual   advances    to   plaintiff     and

suggestions      of    taking    care    of   her.    Subsequently,      he

repeatedly called Plaintiff with similar attempts.                    After

being jilted and all advances denied, Defendant McGee issued
    Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 2 of 11



a    warrant   for   Plaintiff’s   arrest    claiming   that    she   had

violated her probation, knowing that she had not.              Plaintiff

was arrested in Texas and held there for weeks, transported

on a week-long trip on a fugitive van and then held for more

time in Madison County jail.             All a while she had never

violated her probation.        Defendant McGee refused to provide

the Texas Sherriff that detained Plaintiff and Plaintiff’s

family with a reason for her arrest.          During a multiple week

long detention Defendant McGee lied to plaintiff’s family

members about being on vacation and had other employees lie

as well because he knew he could not present a legal reason

for having her rearrested.          As plaintiff has pled in the

Proposed Amended Complaint, the then Commissioner knew that

Mr. McGee and Department of Corrections employees were lying

to protect Mr. McGee.       Ultimately, the matter was brought to

the attention of the Madison County District Attorney’s office

who initiated the steps to have her released as that office

and the Circuit Court judge found there was no probation

violation.

                               Discussion

       Even though Plaintiff’s          original complaint pled the

necessary facts to support her claims, Plaintiff should be

allowed to amend her complaint as proposed to add the then




                                    2
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 3 of 11



Commissioner Hall and to plead the additional facts setting

forth her claims.

Both Complaints were sufficiently pled but Plaintiff should

                        be allowed to amend

          The   Court    applies   the   following   standard   when

addressing a motion for judgment on the pleadings:

          After the pleadings are closed—but early
          enough not to delay trial—a party may
          move for judgment on the pleadings." Fed.
          R. Civ. P. 12(c). The Court's inquiry on
          a motion for judgment on the pleadings is
          necessarily limited to the pleadings
          themselves. See Ark. River Co. v. U.S.,
          840 F. Supp. 1103, 1104 (N.D. Miss. 1993)
          ("A motion for judgment on the pleadings
          is a self-descriptive motion which aptly
          explains that the court's inquiry is
          strictly limited to the pleadings.").

          A Rule 12(c) motion is governed by the
          same standards as a Rule 12(b)(6) motion—
          that is, that the Court must determine
          upon a review of the pleadings whether
          the plaintiff has stated a valid claim
          for relief. Brown v. CitiMortgage, Inc.,
          472 F. App'x 302, 303 (5th Cir. 2012) (per
          curiam) (citing St. Paul Mercury Ins. Co.
          v. Williamson, 224 F.3d 425, 440 n.8 (5th
          Cir. 2000)). "[A] complaint must contain
          sufficient factual matter, accepted as
          true, to 'state a claim to relief that is
          plausible on its face.' Ashcroft v.
          Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,
          173 L. Ed. 2d 868 (2009) (citing Bell
          Atlantic Corp. v. Twombly, 550 U.S. 544,
          570, 127 S. Ct. 1955, 167 L. Ed. 2d 929
          (2007)). ‘A claim has facial plausibility
          when the plaintiff pleads factual content
          that allows the court to draw the
          reasonable inference that the defendant



                                   3
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 4 of 11



          is liable for the misconduct alleged.’
          Id., 129 S. Ct. 1937.

          The Fifth Circuit has further explained
          that this standard requires that ‘factual
          allegations must be 'enough to raise a
          right to relief above the speculative
          level.'   Oceanic   Exploration   Co.   v.
          Phillips Petroleum Co. ZOC, 352 F. App'x
          945, 950 (5th Cir. 2009) (per curiam)
          (quoting Twombly, 550 U.S. at 555, 127 S.
          Ct. 1955). In evaluating the validity of
          a plaintiff's claims, the Court ‘will
          accept all well-pleaded facts as true,
          viewing them in the light most favorable
          to the plaintiff.’ Great Plains Trust Co.
          v. Morgan Stanley Dean Witter & Co., 313
          F.3d 305, 312-13 (5th Cir. 2002). However,
          the Court will not "accept as true
          conclusory         allegations          or
          unwarranted deductions of fact." Id. at
          313; Brown, 472 F. App'x at 303.

     R.S. v. Starkville Sch. Dist., 2013 U.S. Dist. LEXIS
134264 *, 2013 WL 5295685 (N.D. Miss. Sept. 19, 2013)

    The Plaintiff’s Proposed Amended Complaint

    The Plaintiff made the following specific allegations

against Defendant McGee and Commissioner Hall:

         1.   In 2014, Plaintiff Funchess was put on
    probation and Defendant McGee became her probation
    officer Paragraph 9;

         2.   Defendant McGee made several sexual
    advances towards Plaintiff and attempted to
    persuade her with financial support to entertain
    his advances. Paragraphs 11;

         3.   Defendant McGee made numerous attempts to
    court Plaintiff and made numerous harassing phone
    calls from his personal cell phone that had nothing
    to do with Plaintiff’s probation. Paragraph 12;




                                 4
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 5 of 11



            4.   After    continuously   refusing   the
       inappropriate advances Defendant McGee had a
       warrant issued for Plaintiff’s arrest for a
       probation violation with full knowledge that she
       had not violated her probation in any way.
       Paragraphs 13-14;

            5.   Plaintiff was arrested in Texas and held
       for a couple of weeks. All requests by the Texas
       Sheriff for the reason for the warrant were denied
       and eventually she was put on a fugitive van.
       Paragraph 18.

            6.   During her detention attempts by family
       members to find out as to the basis of her arrest
       were met with lies from Defendant McGee and from
       DOC employees. Then Commissioner Hall was put on
       notice that Mr. McGee and staff were lying to the
       family as to the basis of the detention and she
       took now actions against Defendant McGee and in
       fact impowered him more by telling family members
       that they had to deal with Defendant McGee.
       Paragraph 17.

            7.   Other Defendant Officers discerned what
       was going on and eventually assisted with her
       release and noting that Mr. McGee was going to get
       in trouble for the way he handles female parolees.
       Paragraph 20.

       Defendants’ Motion and replies ignores these facts that

were   alleged   in   the   Complaint   and   the   Proposed    Amended

Complaint. Any suggestions that Defendants can use their

position   to    intimidate   a   female   parolee   into   a    sexual

relationship or face jail is false.           This clearly violates

Plaintiff’s 8th and 14th Amendment Constitutional rights.           See

Stockman v. Lowndes County, Miss, 2000 U.S. Dist. LEXIS 16677,

2000 WL 33907696, 2 (N.D. Miss Aug. 21, 2000).




                                  5
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 6 of 11



                              Qualified Immunity

     The    doctrine   of    qualified   immunity   protects   public

officials from liability for civil damage ‘insofar as their

conduct does not violate clearly established constitutional

rights of which a reasonable person would have known.’”

Jennings v. Patton, 644 F.3d 297, 300 (5th Cir. 2011)(citing

Pearson v. Calhoun, 555 US 223 (2009)(citations omitted)).            A

court   analyzing      a    qualified    immunity   argument   should

undertake the following two prong analysis. Id. First it

should determine “(1) whether the facts that plaintiff has

alleged make out a violation of a constitutional right; and

(2) whether the right at issue was ‘clearly established’ at

the time of the defendant’s alleged misconduct.”(citations

omitted).   Plaintiff has clearly alleged violations under the

Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments under

the United States Constitution.          The right to be free from

arrest without probable cause, the right to due process, the

right against excessive fine or punishment and the right to

freedom were clearly established in the pleadings.

     “To state a claim under Section 1983, a plaintiff must

(1) allege a violation of rights secured by the Constitution

or laws of the United States and (2) demonstrate that the

alleged deprivation was committed by a person acting under

color of state law.” Lauderdale v. Tex. Dept. of Criminal


                                   6
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 7 of 11



Justice, 512 F.3d 157 (5th Cir.).       Plaintiff alleged in her

proposed Amended Complaint:

    The arrest and detention of Plaintiff Funchess was
    based on the false and malicious statements of
    Defendant’s employee(s) and without proper legal
    authority and violated Plaintiff’s rights to be free
    from arrest and detention without probable cause;

    Plaintiff was deprived of her liberty without due
    process as a result of his arrest and unlawful
    detention;

    The Defendant’s actions as set forth herein caused a
    criminal prosecution of Plaintiff for parole violation
    and were malicious and without probable cause;

    Defendants were charged with the responsibility and
    authority to carry out the laws of the United States
    and the State of Mississippi at all relevant times
    hereto;

    Defendants were acting under the color of law when
    committing the acts and omissions at subject herein and
    deprived Plaintiff Funchess of her constitutionally
    protected rights;

    Defendants implemented or failed to implement,
    practices and procedures which ultimately caused
    damages to Plaintiff;

    Defendants had a practice and/or procedure that allowed
    a parole officer such as Defendant McGee to have
    someone detained for significant amounts of time
    without providing any legal basis for the detention;

    Defendants knew or should have known that Plaintiff was
    being detained without probable cause and that she had
    not violated her parole; and,

    Defendants failure to train and supervise constituted
    deliberate indifference and caused the constitutional
    violations and injuries complained of herein.




                                 7
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 8 of 11



See Proposed Amended Complaint pages 8-13.        A Plaintiff need

simply to plead enough facts in the complaint to overcome the

qualified immunity argument.     Wicks v. Miss. State Employment

Serv., 41 F.3d 991, 994 (5th Cir. 1995).      And as stated above

Plaintiff clearly stated the violations of her rights and

provided specifically how they were violated.

                     Official Capacity Claim

     In order to establish liability against Defendants in

their official capacity, it must be shown that (1) an official

policy or custom, (2) that the policy maker had actual or

constructive knowledge, and (3) a constitutional violation

whose moving force is that policy or custom.             Rivera v.

Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir.

2003). “A persistent, widespread practice of officials or

employees   which,   although   not   authorized    by   officially

adopted and promulgated policy, is so common and well settled

as to constitute accustom that fairly represent policy.” Burns

v. Mayes, 369 Fed. Appx. 526, 531 (5th Cir. 2010)(citing

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984).

In the Proposed Complaint, plaintiff clearly sets forth that

Defendant McGee had a history of this practice, Commissioner

Hall knew McGee and other were lying and other officers knew

McGee had a history of harassing female’s on probation.




                                 8
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 9 of 11



                         State Law Claims

     It is well settled that there is no immunity protection

from state law claims where there is a reckless disregard for

the safety of the plaintiff or specifically where there is a

willfulness or wantonness to cause harm to the plaintiff.

Brooks   995   So.2d   733,   740   (Miss.   App.   2007).   Surely,

plaintiff has alleged enough specific facts as to Defendant

McGee and Putative Defendant Hall’s actions to show wantonness

to cause harm to Plaintiff.

                              CONCLUSION

     When viewing the proposed amended complaint in the light

most favorable to the Plaintiff and for the reasons set forth

above, Plaintiff should be allowed to amend her complaint and

Defendants’ motion should be denied at this time.



     WHEREFORE PREMISES CONSIDERED, Plaintiff request that

she be granted leave to file her Amended Complaint and that

the Motion to Dismiss be denied.


     RESPECTFULLY SUBMITTED this the 29th day of October,

     2020.


                              /s/ Rayford G. Chambers
                              RAYFORD G. CHAMBERS, MSB# 10503
                              CHAMBERS & GAYLOR
                              Post Office Box 12393
                              Jackson, MS 39236
                              (601) 914-0248


                                    9
Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 10 of 11



                           (601) 914-0255 (fax)
                           ATTORNEYS FOR THE PLAINTIFF




                                10
 Case 3:20-cv-00502-HTW-LGI Document 18 Filed 10/29/20 Page 11 of 11



                     CERTIFICATE OF SERVICE

     I, Rayford G. Chambers, attorney for the Plaintiff, do

hereby certify that I have this day filed the foregoing with

the Clerk of the Court using the ECF system which sent

notification of such filing to all counsel of record.


     This the 29th day of October, 2020.



                            /s/ Rayford G. Chambers
                            RAYFORD G. CHAMBERS




                                 11
